Employment Agreement

This document is an Employment Agreement (“Agreement”), is dated as of October
18, 2004, and is by and between Ferro Corporation (the “Company”), an Ohio
corporation, and Mr. James F. Kirsch (“Mr. Kirsch”).

Recitals



  A.   The Company desires to employ Mr. Kirsch as its President and Chief
Operating Officer and Mr. Kirsch desires to accept employment as the Company’s
President and Chief Operating Officer; and



  B.   The Company and Mr. Kirsch both desire that the terms and conditions of
Mr. Kirsch’s employment with the Company be as set forth in this Agreement.

Agreement

For good and valuable consideration, and intending to be legally bound, the
Company and Mr. Kirsch hereby agree as follows



  1.   Employment. The Company hereby employs Mr. Kirsch as its President and
Chief Operating Officer. Mr. Kirsch hereby accepts such employment. The term of
Mr. Kirsch’s employment (the “Term”) will be as provided in paragraph 5 below.
Mr. Kirsch will report to the Company’s Chief Executive Officer.



  2.   Duties. During the Term, Mr. Kirsch will have the duties,
responsibilities, and authorities of an executive serving the position of
President and Chief Operating Officer, subject in all cases to the power of the
Company’s Board of Directors or Chief Executive Officer to expand or limit such
duties, responsibilities, and authorities, either generally or in specific
instances.



  3.   Mr. Kirsch’s Efforts. During the Term, Mr. Kirsch will devote his best
efforts and his full business time and attention to the business and affairs of
the Company, its subsidiaries and affiliates. Mr. Kirsch will perform his duties
and responsibilities to the best of his ability in a diligent, trustworthy,
businesslike and efficient manner. And, Mr. Kirsch will at all times abide by
and observe faithfully Ferro’s Legal and Ethical Policies.

4. Compensation and Benefits.



  A.   Salary. Mr. Kirsch’s initial salary will be at the rate of $500,000 per
year (“Base Salary”). The Company will pay Mr. Kirsch’s Base Salary in
installments based on the Company’s practices as may be in effect from time to
time. The Governance, Nomination & Compensation Committee of the Board will
review Mr. Kirsch’s Base Salary annually and may, in its sole discretion,
increase it. If so increased, such increased salary shall thereafter be the Base
Salary for purposes of this Agreement.



  B.   Annual Bonus. During the Term, Mr. Kirsch will be eligible for an annual
bonus as provided in the Company’s annual incentive compensation plan, based on
the achievement of specified performance goals, as determined by the Governance,
Nomination & Compensation Committee of the Board. For fiscal year 2005,
Mr. Kirsch will be eligible for an annual bonus of up to 60% of his Base Salary.
Payment of the annual bonus pursuant to this paragraph 4.B for fiscal year 2004
will be prorated based on the amount of time Mr. Kirsch actually worked during
the year. Notwithstanding anything to the contrary contained in this paragraph
4.B, Mr. Kirsch will be entitled to a minimum bonus of 50% of his prorated Base
Salary for fiscal year 2004 and 50% of his full-year Base Salary for fiscal year
2005.



  C.   Other Incentive Plans. During the Term, Mr. Kirsch will be eligible for
awards under the Company’s 2003 Long-Term Incentive Compensation Plan, including
awards of stock options and performance shares, as and to the extent determined
by the Governance, Nomination & Compensation Committee of the Board.



  D.   Benefits. During the Term, Mr. Kirsch will be entitled to participate in
those benefit plans for which substantially all members of the senior management
of the Company are from time to time generally eligible, as determined from time
to time by the Governance, Nomination & Compensation Committee of the Board.
Such package will include -



  (1)   the Company’s dental plan, life insurance plan, health plan, and
disability plan in which senior management of the Company are currently eligible
to participate, and

(2) the Company’s supplemental defined contribution plan.

The Company reserves the right to make modifications in any of the plans
described in 4.D(1) above so long as such modifications are generally applicable
to all salaried employees of the Company and do not discriminate against
highly-paid employees of the Company.

Notwithstanding the foregoing, however, Mr. Kirsch’s rights to payments on
termination of his employment will be governed exclusively by paragraph 6 below
and the Change in Control Agreement (the “Change in Control Agreement”) dated as
of the date of this Agreement between Mr. Kirsch and the Company.

5. Term.



  A.   Initial Term. The Term will begin on October 18, 2004, and, unless
earlier terminated as provided below, will end on December 31, 2007.



  B.   Renewal Terms. On December 31, 2007, and on each anniversary of
December 31 thereafter, the Term will be extended for an additional period of
one year, unless the Term has ended pursuant to paragraph 5.C below or the
Company has given Mr. Kirsch written notice on or before September 30 of a given
year that it elects to terminate this Agreement as of the following December 31.



  C.   Earlier Termination. Notwithstanding the provisions of 5.A and 5.B above,
the Term will end early upon the first to occur of any of the following events:

(1) Mr. Kirsch’s death,



  (2)   the Company’s termination of Mr. Kirsch’s employment on account of
Disability (as defined in paragraph 7.B below),

(3) a Termination for Cause (as defined in paragraph 7.C below),



  (4)   a Termination Without Cause (as defined in paragraph 7.D below), or

(5) a Voluntary Termination (as defined in paragraph 7.E below).

6. Post-Term Payments.



  A.   Severance Payments and Benefits. If the Term ends early pursuant to
paragraph 5.C on account of a Termination Without Cause, Mr. Kirsch will be
entitled to the following:

(1) A lump sum payment equal to two times –

(A) Mr. Kirsch’s then-current Base Salary, and



  (B)   Mr. Kirsch’s targeted annual bonus for the year in which termination
occurs.



  (2)   Continued participation in the Company’s group health plans (on the same
basis as active employees) until the earlier of –



  (A)   the date Mr. Kirsch becomes eligible to receive comparable coverage
under another employer’s or any other health plans, or



  (B)   twenty-four (24) months after Mr. Kirsch’s employment terminated.



  (3)   Outplacement services by a firm mutually agreed upon by the Company and
Mr. Kirsch, at the expense of the Company as determined by the Company.



  (4)   All legal fees incurred as a result of Mr. Kirsch’s termination of
employment (including any fees incurred in seeking to enforce any right or
benefit provided by this Agreement, or in interpreting this Agreement).

Notwithstanding the provisions of this paragraph 6.A, the Company’s payment and
benefit continuation obligations under paragraph 6.A will cease –



  (1)   If Mr. Kirsch breaches any of his agreements contained in the Company’s
standard employee Confidentiality Agreement that Mr. Kirsch and the Company will
execute on Mr. Kirsch’s first day of employment; or



  (2)   If Mr. Kirsch declines to sign and return, or revokes, a Release
Agreement containing the Company’s standard noncompetition, nonsolicitation,
nondisparagement and confidentiality provisions the Company ordinarily requires
of executives who receive additional benefits or payments on termination of
employment.

Mr. Kirsch’s rights under any other employee benefit plans on Termination
Without Cause will be determined by the terms of such plans.



  B.   Other Terminations. If the Term ends for any reason other than
Termination Without Cause, then Mr. Kirsch will cease to have any rights to
further salary, bonus, or other benefits but will be entitled to –



  (1)   any Base Salary which has then accrued but remains unpaid and any
unexpired vacation days which have accrued under the Company’s vacation policy
but remain unused, as of the end of the Term,



  (2)   any plan benefits which by their terms extend beyond termination of
Mr. Kirsch’s employment (but only to the extent provided in any such benefit
plan in which Mr. Kirsch has participated as an employee of the Company, and



  (3)   any benefits to which Mr. Kirsch is entitled under Part 6 of Subtitle B
of Title I of the Employee Retirement Income Security Act of 1974, as amended
(“COBRA”).



  C.   Change of Control Agreement. Notwithstanding the provisions of paragraphs
6.A. and 6.B above, if Mr. Kirsch’s employment is terminated under the Change of
Control Agreement, then the terms of the Change of Control Agreement, and not
this Agreement, will govern.



  7.   Definitions. For purposes of this Agreement, the following terms have the
meanings set forth below where such terms are used in this Agreement and
identified with initial capital letters:



  A.   Cause. The term “Cause” means that, in the reasonable judgment of the
Board, prior to the termination of the Term, any of the following events have
occurred:



  (1)   the willful and continued failure by Mr. Kirsch to substantially perform
his duties with the Company after written notification by the Company,



  (2)   the willful engagement by Mr. Kirsch in conduct which is demonstrably
injurious to the Company, financially or otherwise,



  (3)   action or inaction by Mr. Kirsch that is a breach of fiduciary duty,
gross negligence or willful misconduct with respect to the Company or any of its
subsidiaries or the engagement by Mr. Kirsch in egregious misconduct involving
moral turpitude, or



  (4)   Mr. Kirsch’s material breach of any provision of this Agreement or his
Confidentiality Agreement.

For purposes of this Agreement, no act, or failure to act, on Mr. Kirsch’s part
shall be deemed “willful” unless done, or omitted to be done, by Mr. Kirsch not
in good faith and without reasonable belief that such action was in the best
interest of the Company.



  B.   Disability. The term “Disability” means Mr. Kirsch’s having become unable
(as determined by the Board in good faith) to perform regularly Mr. Kirsch’s
duties under this Agreement by reason of illness or incapacity.



  C.   Termination for Cause. The term “Termination for Cause” means the
Company’s termination of Mr. Kirsch’s employment for Cause.



  D.   Termination Without Cause. The term “Termination Without Cause” means the
Company’s termination of Mr. Kirsch’s employment other than a Termination for
Cause.



  E.   Voluntary Termination. The term “Voluntary Termination” means Mr.
Kirsch’s termination of Mr. Kirsch’s employment for any reason.



  8.   Withholding of Taxes. All payments under this Agreement will be subject
to withholding, deductions and contributions as required by law.



  9.   Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by Mr. Kirsch, the Company, and their respective
heirs, executors, personal representatives, successors and assigns, but neither
party may assign any rights or delegate any obligations under this Agreement
without the prior written consent of the other party. Mr. Kirsch hereby consents
to the assignment by the Company of all of its rights and obligations under this
Agreement to any successor to the Company by merger or consolidation or purchase
of all or substantially all of the Company’s assets, provided such transferee or
successor assumes the liabilities of the Company under this Agreement.



  10.   Choice of Law. This Agreement shall be governed by the internal
substantive laws, of the State of Ohio.



  11.   Complete Agreement. This Agreement (together with the Change in Control
Agreement and the Confidentiality Agreement mentioned above) embodies the
complete agreement and understanding between the parties with respect to the
subject matter of this Agreement and supersedes any and all prior
understandings, agreements or representations by or between the parties, whether
written or oral, that may be related to the subject matter of this Agreement in
any way.

To evidence their agreement and intention to be bound legally by this document,
Ferro Corporation and Mr. James F. Kirsch have signed and dated this Employment
Agreement as of the 18th day of October, 2004.

      Mr. James F. Kirsch   Ferro Corporation
/s/ James F. Kirsch
  By:   /s/ Hector R. Ortino   
 
   
 
  Hector R. Ortino
Chairman and
Chief Executive Officer
 
   

1

CHANGE IN CONTROL AGREEMENT

THIS AGREEMENT, dated as of October 18, 2004 (the “Effective Date”), is made by
and between Ferro Corporation, an Ohio corporation (the “Company”), and
Mr. James F. Kirsch (the “Executive”).

WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continued employment of key management personnel; and

WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders; and

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows.

1. Defined Terms. The definitions of certain capitalized terms used in this
Agreement are provided in the last Section hereof.

2. Term of Agreement. The Term of this Agreement shall commence on the Effective
Date and shall continue in effect through December 31, 2004; provided, however,
that commencing on January 1, 2005, and each January 1 thereafter, the Term
shall automatically be extended for one additional year unless, not later than
September 30 of the preceding year, the Company or the Executive shall have
given notice not to extend the Term; and further provided, however, that if a
Change in Control shall have occurred during the Term, the Term shall expire no
earlier than the last day of the twenty-fourth (24th) month following the month
in which such Change in Control occurred. Notwithstanding any other provision
hereof, (a) except as provided in Section 6.1 hereof, the Term shall expire upon
any termination of the Executive’s employment prior to a Change in Control and
(b) the Term shall expire (and for purposes of the application of the provisions
of the Agreement, shall be deemed to have expired) on the date of the
Executive’s Retirement. Except as provided in Section 7A.1, the expiration of
the Term shall have no effect on the terms of the restrictive covenants set
forth in Section 7A.

3. Company’s Covenants Summarized. In order to induce the Executive to remain in
the employ of the Company and in consideration of the Executive’s covenants set
forth in Section 4 hereof, the Company agrees, under the conditions described
herein, to pay the Executive the Severance Payments and the other payments and
benefits described herein. No Severance Payments shall be payable under this
Agreement unless there shall have been (or, under the terms of the second
sentence of Section 6.1 hereof, there shall be deemed to have been) a
termination of the Executive’s employment with the Company following a Change in
Control and during the Term. This Agreement shall not be construed as creating
an express or implied contract of employment and nothing contained in this
Agreement shall prevent the Company at any time from terminating the Executive’s
right and obligation to perform service for the Company or prevent the Company
from removing the Executive from any position which the Executive holds in the
Company, subject to the obligation of the Company to make payments and provide
benefits if and to the extent required under this Agreement, which payments and
benefits shall be full and complete liquidated damages for any such action taken
by the Company. The Executive specifically acknowledges that his employment by
the Company is employment-at-will, subject to termination by the Executive, or
by the Company, at any time with or without Cause. The Executive acknowledges
that such employment-at-will status cannot be modified except in a specific
writing that has been authorized or ratified by the Board.

4. Certain Executive Covenants. The Executive agrees that, subject to the terms
and conditions of this Agreement, in the event of a Potential Change in Control
during the Term, the Executive intends to remain in the employ of the Company
until there occurs a Change in Control.

5. Compensation Other Than Severance Payments.

5.1 Following a Change in Control and during the Term, during any period that
the Executive fails to perform the Executive’s full-time duties with the Company
as a result of incapacity due to physical or mental illness, the Company shall
pay the Executive’s full salary to the Executive at the rate in effect at the
commencement of any such period, together with all compensation and benefits
payable to the Executive under the terms of any compensation or benefit plan,
program or arrangement maintained by the Company during such period, until the
Executive’s employment is terminated by the Company for Disability.

5.2 If the Executive’s employment shall be terminated for any reason following a
Change in Control and during the Term, the Company shall pay the Executive’s
full salary to the Executive through the Date of Termination at the rate in
effect immediately prior to the Date of Termination (without giving effect to
any reduction in base salary, which reduction constitutes an event of Good
Reason) or, if higher, the highest base salary rate in effect with respect to
the Executive at any time during the calendar year immediately preceding the
Change in Control, together with all compensation and benefits payable to the
Executive through the Date of Termination under the terms of the applicable
compensation and benefit plans, programs or arrangements of the Company or any
Affiliate thereof as in effect immediately prior to the Date of Termination
(without giving effect to any reduction in compensation or benefits, which
reduction constitutes an event of Good Reason) or, if more favorable to the
Executive, as in effect immediately prior to the Change in Control.

5.3 If the Executive’s employment shall be terminated for any reason following a
Change in Control and during the Term, the Company shall pay to the Executive
the Executive’s normal post-termination compensation and benefits as such
payments become due. Such post-termination compensation and benefits shall be
determined under, and paid in accordance with, the applicable retirement,
insurance and other compensation or benefit plans, programs and arrangements of
the Company or any Affiliate thereof as in effect immediately prior to the Date
of Termination (without giving effect to any adverse change in such plans,
programs and arrangements, which adverse change constitutes an event of Good
Reason) or, if more favorable to the Executive, as in effect immediately prior
to the Change in Control.

5.4 In the event a Change in Control of the Company occurs during the Term,
whether or not the Executive’s employment thereafter terminates, the Company
shall pay to the Executive, within five days thereafter, an amount in cash, with
respect to each grant of Performance Shares (as defined in the Company’s Amended
and Restated 1997 Performance Share Plan, as amended (the “Performance Share
Plan”) previously awarded to the Executive under the Performance Share Plan (or
any predecessor thereto) in respect of a Performance Period (as defined in the
Performance Share Plan) which had not expired immediately prior to such Change
in Control (Performance Shares awarded in respect of any such Performance Period
being referred to as “Outstanding Performance Shares”), which amount shall be
equal to the excess (but not less than zero) of (a) over (b), where (a) equals
the product of (1) the number of Outstanding Performance Shares awarded to the
Executive in respect of the applicable Performance Period, (2) the “fair market
value of the Common Stock” (as defined in the Performance Share Plan) and (3) a
fraction (not to exceed one) the numerator of which is the sum of (x) the number
of days which had elapsed in the applicable Performance Period as of the date of
such Change in Control plus (y) 730, and the denominator of which is the number
of days in such applicable Performance Period, and where (b) equals the value
payable to the Executive under the Performance Share Plan (or any predecessor
thereto) in respect of such Outstanding Performance Shares in connection with
such Change in Control. Notwithstanding the preceding sentence, to the extent
that implementation of such sentence would preclude a Change in Control
transaction intended to qualify for “pooling of interests” accounting treatment
from so qualifying, the cash value otherwise payable to the Executive under this
Section 5.4 shall be payable in shares of stock of the Company or the
corporation resulting from such transaction so as not to preclude such
transaction from so qualifying. Such shares shall have an initial value equal to
the cash amount otherwise payable to the Executive hereunder. For purposes of
this Section 5.4, in the event Executive’s employment terminate under
circumstances described in the second sentence of Section 6.1, the determination
of the number of Outstanding Performance Shares which had not expired
immediately prior to the Change in Control shall, instead, be determined as of
the date which is immediately prior to the date of occurrence of the Potential
Change in Control. The provisions of this Section 5.4 shall not affect in any
manner the determination of amounts payable to the Executive under the
Performance Share Plan (or any predecessor thereto).

6. Severance Payments

6.1 If (i) the Executive’s employment is terminated following a Change in
Control and during the Term, other than (A) by the Company for Cause, (B) by
reason of death, Disability or Retirement, or (C) by the Executive without Good
Reason, then the Company shall pay the Executive the amounts, and provide the
Executive the benefits, described in this Section 6.1 (“Severance Payments”) and
Section 6.4, in addition to any payments and benefits to which the Executive is
entitled under Section 5 hereof. For purposes of this Agreement, the Executive’s
employment shall be deemed to have been terminated following a Change in Control
by the Company without Cause or by the Executive with Good Reason, if, during
the Term, (i) the Executive’s employment is terminated by the Company without
Cause after the occurrence of a Potential Change in Control and prior to a
Change in Control (whether or not a Change in Control ever occurs) and such
termination was at the request or direction of a Person who has entered into an
agreement with the Company the consummation of which would constitute a Change
in Control or (ii) the Executive terminates his employment for Good Reason after
the occurrence of a Potential Change in Control and prior to a Change in Control
(whether or not a Change in Control ever occurs) and the circumstance or event
which constitutes Good Reason occurs at the request or direction of such Person.

(1) In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive, the Company shall pay to the Executive a
lump sum severance payment, in cash, equal to two (or, if less, the number of
full and partial years between the Date of Termination and the Executive’s
scheduled date of Retirement) times the sum of (i) the Executive’s base salary
as in effect immediately prior to the Date of Termination (without giving effect
to any reduction in base salary, which reduction constitutes an event of Good
Reason) or, if higher, the highest base salary rate in effect with respect to
the Executive at any time during the calendar year immediately preceding the
Change in Control (the applicable amount being referred to herein as the “Base
Salary”), and (ii) the Executive’s target annual incentive compensation amount
under the Company’s Annual Incentive Compensation Plan or any successor thereto
(the “Incentive Compensation Plan”) for the fiscal year in which occurs the Date
of Termination (without giving effect to any reduction in targeted annual
incentive compensation caused by an adverse change in the Executive’s Incentive
Compensation Plan participation, which adverse change constitutes an event of
Good Reason) or, if higher, for the fiscal year in which occurs the Change in
Control. For this purpose, the targeted annual incentive compensation amount
shall be deemed to be sixty percent (60%) of Base Salary, or such greater
percentage thereof as may be applicable to the Executive at targeted levels,
under the Incentive Compensation Plan.

(2) For the twenty-four (24) month period immediately following the Date of
Termination (or, if less, the number of months between the Date of Termination
and the Executive’s scheduled date of Retirement) (the “Continuation Period”),
the Company shall arrange to provide the Executive (and, if applicable, his
dependents) with benefits substantially similar to those provided to the
Executive (and, if applicable, his dependents) under the Benefit Plans
immediately prior to the Date of Termination (without giving effect to any
reduction in benefits, which reduction constitutes an event of Good Reason) or,
if more favorable to the Executive, those provided to the Executive (and, if
applicable, his dependents) under the Benefit Plans immediately prior to the
Change in Control, at no greater cost to the Executive than the cost to the
Executive immediately prior to such date. For purposes of determining
Executive’s rights under any such Benefit Plans applicable to retired employees,
the Executive shall be treated as having remained in employment through the
Continuation Period.

(3) The Company shall pay to the Executive a lump sum amount, in cash, equal to
the pro rata portion of the Executive’s annual incentive compensation for the
calendar year in which the Date of Termination occurs, such amount to be
determined by multiplying the Executive’s annual incentive compensation amount
(determined pursuant to Section 6.1(1)(ii) above) by a fraction, the numerator
of which is the number of days in such calendar year which had elapsed as of the
Date of Termination and the denominator of which is 365; provided, however, that
this Section 6.1(3) shall have effect only if the Date of Termination occurs in
a calendar year following the calendar year in which occurs a Change in Control.

(4) In addition to the retirement benefits to which the Executive is entitled
under the Pension Plans or any successor plans thereto, the Company shall pay
the Executive a lump sum amount, in cash, equal to the present value as of the
Date of Termination (calculated at a discount rate equal to the discount rate
used at the Date of Termination (or, if more favorable to the Executive,
immediately prior to the Change in Control) for computing the present value of
commuted payments under the Qualified Plan) of (a) the lump sum value
(determined as of the Executive’s Normal Retirement Age, using the same methods
and assumptions used at the Date of Termination (or, if more favorable to the
Executive, immediately prior to the Change in Control) for purposes of the
Qualified Plan) of the retirement pension to which the Executive would have been
entitled under the terms of the Pension Plans (as in effect on the Date of
Termination) as if the Executive’s employment had continued through the
Continuation Period at Base Salary and incentive compensation levels equal to
those set forth in Section 6.1(1) above (and including any other compensation,
if any, which is to be considered under the formulas applicable to such plans),
assuming commencement of payment of the Executive’s pension at Normal Retirement
Age, reduced by (b) the lump sum value (determined as of the Executive’s Normal
Retirement Age using the methods and assumptions hereinabove specified) of the
retirement pension, if any, to which the Executive will be entitled under the
terms of the Pension Plans (as in effect on the Date of Termination), based upon
termination of the Executive’s employment as of the Date of Termination and
assuming commencement of payment of the Executive’s pension benefits at
Executive’s Normal Retirement Age. The lump sum value to be calculated under
clause (a) of the immediately preceding sentence shall be determined (y) under
the assumption that the Executive is fully vested in his retirement pension
under each Pension Plan and (z) without regard to any termination of or
amendments to any of such plans, which termination or amendments are adopted on
or after the date of a Change in Control, to the extent any such termination or
amendments adversely affect in any manner the computation of benefits thereunder
or are otherwise adverse to the Executive.

(5) The Company shall provide the Executive, at the Company’s sole cost and
expense, with the services of an outplacement firm mutually agreed upon between
the Company and the Executive and suitable to the Executive’s position until the
first acceptance by the Executive of an offer of employment.

(6) The Company shall continue to maintain officers’ indemnification insurance
for the Executive for a period of not less than four (4) years following the
Date of Termination, the terms and conditions of which shall be no less
favorable than the terms and conditions of the officers’ indemnification
insurance maintained by the Company for the Executive immediately prior to the
date on which the Change in Control occurs.

6.2 If the Executive’s employment is terminated following a Change in Control
and during the Term by reason of Disability, the Company shall pay to the
Executive, in addition to any payments and benefits to which the Executive is
entitled under Section 5 hereof, (A) a cash lump sum, the amount of which shall
be determined under Section 6.1(3) hereof, (B) for the twenty-four month period
immediately following the Date of Termination, on a monthly basis, an aggregate
amount in cash equal to the excess (but not less than zero) of (i) one
twenty-fourth (1/24) of the aggregate amount determined under Section 6.1(1)
hereof over (ii) the aggregate amount received by the Executive during such
month under the Company’s long-term disability plans and (C) the continuation of
benefits under the Benefit Plans for the Executive (and, if applicable, his
dependents), as determined under Section 6.1(2) hereof.

6.3 If the Executive’s employment is terminated following a Change in Control
and during the Term by reason of his death, the Company shall pay to the
Executive’s legal representatives or estate, or as may be directed by the legal
representatives of his estate, as the case may be, in addition to any payments
and benefits to which the Executive is entitled under Section 5 hereof, a cash
lump sum equal to the amounts determined under Sections 6.1(1) and (3) above.

6.4 Whether or not the Executive becomes entitled to the Severance Payments, if
any payment or benefit received or to be received by the Executive in connection
with a Change in Control or the termination of the Executive’s employment
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company, any Person whose actions result in a Change in
Control or any Person affiliated with the Company or such Person) (all such
payments and benefits, including the Severance Payments, being hereinafter
called “Total Payments”) will be subject (in whole or part) to the Excise Tax,
then the Company shall pay to the Executive an additional amount (the “Gross-Up
Payment”) such that the net amount retained by the Executive, after deduction of
any Excise Tax on the Total Payments and any federal, state and local income and
employment taxes and Excise Tax upon the Gross-Up Payment, shall be equal to the
Total Payments. For purposes of determining the amount of the Gross-Up Payment,
the Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the highest
marginal rate of taxation in the state and locality of the Executive’s residence
on the Date of Termination (or if there is no Date of Termination, then the date
on which the Gross-up Payment is calculated for purposes of this Section 6.4),
net of the maximum reduction in federal income tax which could be obtained from
deduction of such state and local taxes.

(1) For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as “parachute payments” within the meaning of
section 280G(b)(2) of the Code, unless in the opinion of a nationally recognized
legal or accounting firm selected by the Executive (“Tax Counsel”), such other
payments or benefits (in whole or in part) do not constitute parachute payments,
including by reason of section 280G(b)(4)(A) of the Code, (ii) all “excess
parachute payments” within the meaning of section 280G(b)(l) of the Code shall
be treated as subject to the Excise Tax unless, in the opinion of Tax Counsel,
such excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered, within the meaning of section
280G(b)(4)(B) of the Code, in excess of the Base Amount allocable to such
reasonable compensation, or are otherwise not subject to the Excise Tax, and
(iii) the value of any noncash benefits or any deferred payment or benefit shall
be determined by the accounting firm which was, immediately prior to the Change
in Control, the Company’s independent auditor (the “Auditor”) in accordance with
the principles of sections 280G(d)(3) and (4) of the Code. The Executive agrees
to direct Tax Counsel to submit its determination and detailed supporting
calculations to both the Executive and the Company as promptly as practicable.
If Tax Counsel determines that any Excise Tax is payable by the Executive and
that a Gross-Up Payment is required, the Company shall pay the Executive the
required Gross-Up Payment within five (5) business days after receipt of such
determination and calculations. If Tax Counsel determines that no Excise Tax is
payable by the Executive, it shall, at the same time as it makes such
determination, furnish the Executive with an opinion that the Executive has
substantial authority not to report any Excise Tax on the Executive’s federal
income tax return. Any determination by Tax Counsel as to the amount of the
Gross-Up Payment shall be binding upon the Executive and the Company.

(2) As a result of the uncertainty in the application of Section 4999 of the
Code (or any successor provision thereto) at the time of the initial
determination by Tax Counsel hereunder, it is possible that Gross-Up Payments
which will not have been made by the Company should have been made (an
“Underpayment”). In the event that the Company exhausts its remedies pursuant to
paragraph (5) below and the Executive thereafter is required to make a payment
of any Excise Tax, the Executive may direct Tax Counsel to determine the amount
of the Underpayment (if any) that has occurred and to submit its determination
and detailed supporting calculations to both the Executive and the Company as
promptly as possible. Any such Underpayment (plus any interest and penalties
attributable thereto) shall be paid by the Company to the Executive, or for the
Executive’s benefit, within five (5) business days after receipt of such
determination and calculations. In the event that (i) amounts are paid to the
Executive pursuant to subsection (A) of this Section 6.4 and (ii) the Excise Tax
is finally determined to be less than the amount taken into account hereunder in
calculating the Gross-Up Payment, the Executive shall repay to the Company,
within five (5) business days following the time that the amount of such
reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction (plus that portion of the Gross-Up
Payment attributable to the Excise Tax and federal, state and local income and
employment taxes imposed on the Gross-Up Payment being repaid by the Executive),
to the extent that such repayment results in a dollar-for-dollar reduction in
the Executive’s taxable income and wages for purposes of federal, state and
local income and employment taxes, plus interest on the amount of such repayment
at the rate provided in section 1274(b)(2)(B) of the Code.

(3) The Executive and the Company shall each provide Tax Counsel access to and
copies of any books, records and documents in the possession of the Company or
the Executive, as the case may be, reasonably requested by Tax Counsel, and
otherwise cooperate with Tax Counsel in connection with the preparation and
issuance of the determination contemplated by paragraphs (1) and (2) above.

(4) The fees and expense of Tax Counsel for its services in connection with the
determinations and calculations contemplated by this Section 6.4 shall be borne
by the Company. If such fees and expenses are initially paid by the Executive,
the Company shall reimburse the Executive the full amount of such fees and
expenses within ten business days after receipt from the Executive of a
statement therefor and reasonable evidence of the Executive’s payment thereof.

(5) The Executive agrees to notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of a Gross-Up Payment. Such notification shall be given as promptly as
practicable but no later than ten (10) business days after the Executive
actually receives notice of such claim. The Executive agrees to further apprise
the Company of the nature of such claim and the date on which such claim is
requested to be paid (in each case, to the extent known by the Executive). The
Executive agrees not to pay such claim prior to the earlier of (a) the
expiration of the 30-calendar-day period following the date on which the
Executive gives such notice to the Company and (b) the date that any payment
with respect to such claim is due. If the Company notifies the Executive in
writing at least five business days prior to the expiration of such period that
it desires to contest such claim, the Executive agrees to:

(a) provide the Company with any written records or documents in the Executive’s
possession relating to such claim reasonably requested by the Company;

(b) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney competent in respect of the subject matter and reasonably selected by
the Company;

(c) cooperate with the Company in good faith in order effectively to contest
such claim; and

(d) permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and shall indemnify and hold the Executive harmless, on an after-tax
basis, from and against any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
paragraph (5), the Company shall control all proceedings taken in connection
with the contest of any claim contemplated by this paragraph (5) and, at its
sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim (provided, however, that the Executive may participate therein at the
Executive’s own cost and expense) and may, at its option, either direct the
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
the tax claimed and sue for a refund, the Company shall advance the amount of
such payment to the Executive on an interest-free basis and shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax, including interest or penalties with respect thereto, imposed with
respect to such advance; and provided further, however, that any extension of
the statute of limitations relating to payment of taxes for the Executive’s
taxable year with respect to which the contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
any such contested claim shall be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and the Executive shall be entitled
to settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

(6) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to paragraph (5) above, the Executive receives any refund with respect
to such claim, the Executive agrees (subject to the Company’s complying with the
requirements of paragraph (5) above) to promptly pay to the Company the amount
of such refund (together with any interest paid or credited thereon after any
taxes applicable thereto). If, after the Executive’s receipt of an amount
advanced by the Company pursuant to paragraph (5) above, a determination is made
that the Executive is not entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of thirty (30) calendar days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid pursuant to this
Section 6.4.

6.5 The payments provided in subsections (1), (3) and (4) of Section 6.1 hereof
shall be made not later than the fifth day following the Date of Termination.

6.6 The Company also shall pay to the Executive all legal fees and expenses
incurred by the Executive in disputing in good faith any issue hereunder
relating to the termination of the Executive’s employment, in seeking in good
faith to obtain or enforce any benefit or right provided by this Agreement or,
except as otherwise provided in Section 6.4 hereof, in connection with any tax
audit or proceeding to the extent attributable to the application of section
4999 of the Code to any payment or benefit provided hereunder. Such payments
shall be made within five (5) business days after delivery of the Executive’s
written requests for payment accompanied with such evidence of fees and expenses
incurred as the Company reasonably may require.

7. Security. To secure payment of the benefits provided for in this Agreement,
within five days following the occurrence of a Potential Change in Control, the
Company agrees to establish an irrevocable escrow account (the “Escrow Account”)
at National City Bank (the “Escrow Agent”), Cleveland, Ohio, or, in the event
that National City Bank shall resign, any other financial institution
satisfactory to the Company and the Executive (or the Executive’s executor or
other personal representative) or appointed by a court of competent jurisdiction
and to keep on deposit in the Escrow Account such amount, if any, as shall at
all times be at least equal to the required security hereinafter provided for.
The maximum amount of required security to be kept on deposit at any time shall
be (A) an amount equal to twelve (12) times the Executive’s base salary in
effect from time to time (the “Maximum Amount”) or (B) if there has been
determination with the Executive’s written consent or by a final arbitral award
rendered in accordance with this Agreement that a specific lesser amount fully
secures the Company’s obligations under this Agreement, then such specific
lesser amount or, in the case that the Company has fully performed its
obligations under this Agreement, nothing. Subject to the provisions hereof, the
Maximum Amount of required security shall be kept on deposit at all times after
(i) the expiration of five days following the occurrence of a Potential Change
in Control or (ii) a Change in Control, whichever occurs earlier.

Until the Maximum Amount of required security is required to be kept on deposit,
the Company shall not be obliged to maintain any amount on deposit in the Escrow
Account; provided, however, that if a Potential Change in Control shall occur
prior to a Change in Control and if a Change in Control does not occur within
twelve months after the most recent occurrence of a Potential Change in Control,
the Escrow Agent shall be entitled, upon receipt of a written request by the
Company, to return to the Company any amounts delivered to the Escrow Agent
pursuant to this Section 7 (or reduce the amount of any letter of credit).
Except as provided in the immediately preceding sentence and in the penultimate
paragraph of this Section 7, amounts deposited in the Escrow Account shall be
paid out by the Escrow Agent only to the Executive, in such amounts as the
Executive shall certify to the Escrow Agent as amounts that the Company is in
default in paying the Executive under this Agreement, or to the Company, to the
extent that the amount on deposit exceeds the Maximum Amount of required
security as specified in joint written instructions from the Executive and the
Company to the Escrow Agent or in a final arbitral award rendered in accordance
with this Agreement. Prior to the occurrence of a Change in Control, unless the
Executive becomes entitled to receive severance payments and benefits in
accordance with the terms of the second sentence of Section 6.1 hereof, the
Executive shall have no right to receive, and shall have no right to have any
access to, any portion of the assets held in the Escrow Account.

The Company shall have the right, at any time and from time to time, to instruct
the Escrow Agent to invest all or any part of the funds in the Escrow Account in
time deposits or certificates of deposit with, or repurchase or other
obligations of, National City Bank, in its individual corporate capacity, or any
of its domestic or foreign branches, or any other “bank” (as determined by the
Company), or obligations issued or guaranteed by the United States or any of its
agencies or instrumentalities, provided that no such investment shall be for a
period in excess of ninety (90) days. The Escrow Agent shall have no liability
whatsoever for following the instructions of the Company regarding any such
investment, or for any loss in value of the Escrow Account as a consequence of
any such investment or the liquidation thereof.

The Company may meet its obligation to keep amounts on deposit in the Escrow
Account through (a) deposits of assets; (b) one or more letters of credit
deposited in escrow; or (c) any combination of the foregoing. The Company shall
have the right, at any time and from time to time, to substitute one form of
permitted deposit in the Escrow Account for another form of permitted deposit in
the Escrow Account.

Intending that the Escrow Agent and its successors and assigns shall have the
right to rely hereon, the Executive consents to the agreement pertaining to the
Escrow Account to be maintained pursuant to this Section 7 (the “Escrow
Agreement”) substantially in the form attached hereto as Exhibit A, and consents
to the amendment and restatement, pursuant to the Escrow Agreement, of all prior
escrow agreements which have been made between the Company and National City
Bank (in any capacity) and of which the Executive is a beneficiary. The
Executive further consents to amendments, modifications, restatements and
clarifications of the Escrow Agreement from time to time, so long as, after
giving effect to each such amendment, modification, restatement or
clarification, the then aggregate amount (whether in the form of cash,
investments which the Company has instructed the Escrow Agent to make as
hereinbefore provided (the amount of which shall be determined, in each case, at
the time of the investment), amounts available to be drawn by the Escrow Agent
under one or more letters of credit, or any combination of the foregoing)
credited to the Escrow Account by the Escrow Agent would not be less than the
required security provided for in this Section 7. The Escrow Agent and its
successors and assigns shall have the right to rely upon such consent of the
Executive.

7A. Restrictive Covenants of Executive.

7A.1 Restrictions on Competition. Whether or not a Change in Control shall have
occurred, the Executive shall be subject to the restrictive covenants set forth
in this Section 7A.1; provided, however, that such restrictions shall cease to
apply and shall be of no further force and effect from and after any termination
of Executive’s employment for which he is entitled to receive Severance Payments
under Section 6.1 hereof.

(a) The Executive shall not, at any time during the Restricted Period (as
defined below), accept employment with, own an interest in, form a partnership
or joint venture with, consult with or otherwise assist any person or enterprise
that manufactures or sells products (“Competitive Products”) similar to, or
competitive with, the products manufactured or sold by the Company on the Date
of Termination.

(b) The “Restricted Period” means:

(i) Twenty-four (24) months after the Date of Termination; and

(ii) An additional twelve (12) months thereafter (the “Additional Period”) if:

(1) the Company has not terminated the Executive’s employment because of
Disability;

(2) the Company elects to impose the Additional Period by providing to the
Executive written notice of such election not later than two (2) months after
the termination of the Executive’s employment; and

(3) the Company pays the Executive, in twelve (12) monthly installments during
the Additional Period, an aggregate amount equal to the Executive’s Base Salary
for the calendar year in which the Executive’s employment terminated; and

(4) in addition to the time period(s) set forth in (i) and, if applicable,
(ii) above, the remaining period of time, if any, until the Executive is
60 years old if:

(A) this Agreement has terminated by reason of the Executive’s retirement before
the Normal Retirement Age;

(B) the Executive is an officer of the Company; and

(C) the Executive has elected to receive his or her early retirement benefit on
the basis of the increased “Post-1995 Factors” set forth in Section 4 of the
Company’s Excess Benefits Plan, as such provision may be amended from time to
time.

(c) Section 7A.1(a) above will not apply if the relevant person or enterprise
acquires a business or product line that manufactures or sells Competitive
Products after the commencement of the Executive’s employment or other
relationship with such person or enterprise and the Executive does not
participate in any way in the business of the Competitive Products for
twenty-four months after the termination of the Executive’s employment and, at
the request of the Company, the Executive and the relevant person or enterprise
certify to the Company in writing that the Executive has and will comply with
the restrictions of this Section 7A.1.

7A.2 Non-Disparagement. The Executive agrees that during his employment and at
all times thereafter, he will not, unless compelled by a court or governmental
agency, make, or cause to be made, any statement, observation or opinion, or
communicate any information (whether oral or written) regarding the Company, or
its Affiliates, together with their respective directors, partners, officers or
employees (such entities, collectively, the “Ferro Related Persons”), which
disparages the reputation or business of the Company or the Ferro Related
Persons; provided, however, that such restriction shall not apply to statements,
observations, opinions or communications made in good faith in the fulfillment
of the Executive’s duties with the Company and provided further that such
restriction shall cease to apply and shall be of no further force and effect
from and after the occurrence of a Change in Control.

7A.3 Nothing in this Section 7A eliminates or affects any right to payments or
benefits that the Executive otherwise has under other provisions of this
Agreement and nothing in this Section 7A gives the Executive the right to any
payment or benefit under other provisions of this Agreement that he does not
otherwise have.

8. Termination Procedures and Compensation During Dispute.

8.1 Notice of Termination. After a Change in Control and during the Term, any
purported termination of the Executive’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 11 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated. Further, a Notice of Termination for Cause is required
to include a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board which was called and held for the purpose of considering
such termination (after reasonable notice to the Executive and an opportunity
for the Executive, together with the Executive’s counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive was
guilty of conduct set forth in clause (i) or (ii) of the definition of Cause
herein, and specifying the particulars thereof in detail.

8.2 Date of Termination. “Date of Termination,” with respect to any purported
termination of the Executive’s employment after a Change in Control and during
the Term, shall mean (i) if the Executive’s employment is terminated for
Disability, thirty (30) days after Notice of Termination is given (provided that
the Executive shall not have returned to the full-time performance of the
Executive’s duties during such thirty (30) day period), and (ii) if the
Executive’s employment is terminated for any other reason, the date specified in
the Notice of Termination (which, in the case of a termination by the Company,
shall not be less than thirty (30) days (except in the case of a termination for
Cause) and, in the case of a termination by the Executive, shall not be less
than fifteen (15) days nor more than sixty (60) days, respectively, from the
date such Notice of Termination is given).

8.3 Dispute Concerning Termination. If within fifteen (15) days after any Notice
of Termination is given, or, if later, prior to the Date of Termination (as
determined without regard to this Section 8.3), the party receiving such Notice
of Termination notifies the other party that a dispute exists concerning the
termination, the Date of Termination shall be extended until the earlier of
(i) the date on which the Term ends or (ii) the date on which the dispute is
finally resolved, either by mutual written agreement of the parties or by a
final judgment, order or decree of an arbitrator or a court of competent
jurisdiction (which is not appealable or with respect to which the time for
appeal therefrom has expired and no appeal has been perfected); provided,
however, that the Date of Termination shall be extended by a notice of dispute
given by the Executive only if such notice is given in good faith and the
Executive pursues the resolution of such dispute with reasonable diligence.

8.4 Compensation During Dispute. If a purported termination occurs following a
Change in Control and during the Term and the Date of Termination is extended in
accordance with Section 8.3 hereof, the Company shall continue to pay the
Executive the full compensation in effect when the notice giving rise to the
dispute was given (including, but not limited to, salary) and continue the
Executive as a participant in all compensation, benefit and insurance plans in
which the Executive was participating when the notice giving rise to the dispute
was given, until the Date of Termination, as determined in accordance with
Section 8.3 hereof. Amounts paid under this Section 8.4 are in addition to all
other amounts due under this Agreement (other than those due under Section 5.2
hereof) and shall not be offset against or reduce any other amounts due under
this Agreement.

9. No Mitigation. The Company agrees that, if the Executive’s employment with
the Company terminates during the Term, the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 6 hereof or Section 8.4 hereof.
Further, the amount of any payment or benefit provided for in this Agreement
shall not be reduced by any compensation earned by the Executive as the result
of employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Executive to the Company, or otherwise.

10. Successors; Binding Agreement.

10.1 In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as the Executive would be entitled to hereunder if the Executive were to
terminate the Executive’s employment for Good Reason after a Change in Control,
except that, for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination.

10.2 This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.

11. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address inserted below the Executive’s signature on the final
page hereof and, if to the Company, to the address set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:

To the Company:

Ferro Corporation
1000 Lakeside Avenue
Cleveland, Ohio 44114
Attention: Chief Executive Officer

12. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Ohio. All references to sections of the Exchange Act
or the Code shall be deemed also to refer to any successor provisions to such
sections. Any payments provided for hereunder shall be reduced to the extent
necessary so that the Company may satisfy any applicable withholding required
under federal, state or local law and any additional withholding to which the
Executive has agreed. The obligations of the Company and the Executive under
this Agreement which by their nature may require either partial or total
performance after the expiration of the Term (including, without limitation,
those under Section 6 hereof) shall survive such expiration.

13. [Intentionally left blank.]

14. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

15. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

16. Settlement of Disputes; Arbitration.

16.1 Any further dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in Cleveland, Ohio, in
accordance with the rules of the American Arbitration Association then in
effect; provided, however, that all arbitration expenses shall be borne by the
Company and the evidentiary standards set forth in this Agreement shall apply.
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. Notwithstanding any provision of this Agreement to the contrary,
the Executive shall be entitled to seek specific performance of the Executive’s
right to be paid until the Date of Termination during the pendency of any
dispute or controversy arising under or in connection with this Agreement.

16.2 Notwithstanding the provisions of Section 16.1 above, the Company shall be
entitled, in addition to any other remedy or remedies available to the Company
at law or in equity, to injunctive relief, without the necessity of proving the
inadequacy of monetary damages or the posting of any bond or security, enjoining
or restraining Executive from any violation of threatened violation of the
covenants contained in Section 7A hereof.

Moreover, in the event that the Executive breaches Section 7A.2 of this
Agreement, the Executive shall pay to the Company an amount in cash equal to
fifty percent (50%) of the value of (i) if the Executive is employed by the
Company at the time of such violation, the aggregate severance payments and
benefits that would have been paid to the Executive had his employment been
terminated on the date on which the Executive violated such Section 7A.2 under
circumstances entitling the Executive to the severance payments and benefits
provided under Section 6.1 hereof, (ii) if, prior to the date on which the
Executive violates such Section 7A.2, the Executive’s employment with the
Company shall have been terminated under circumstances that do not entitle the
Executive to the severance payments and benefits provided under Section 6.1
hereof, the aggregate severance payments and benefits that would have been paid
to the Executive had his employment been terminated under circumstances
entitling him to severance payments and benefits under Section 6.1 hereof,
calculated as of the effective date of his actual termination of employment or
(ii) if the Executive’s employment with the Company shall have been terminated
prior to the date on which he violates such Section 7A.2 under circumstances
entitling him to severance payments and benefits under Section 6.1 hereto, the
aggregate severance payments and benefits he is entitled to receive thereunder.

The provisions of this Section 16.2 shall not constitute a waiver by the Company
of any rights to damages or other remedies which it may have pursuant to this
Agreement or otherwise. Executive further acknowledges and agrees that due to
the uniqueness of Executive’s services and confidential nature of the
information Executive will possess the covenants set forth herein are reasonable
and necessary for the protection of the business and good will of the Companies.

17. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:

(a) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

(b) “Auditor” shall have the meaning set forth in Section 6.4 hereof.

(c) “Base Amount” shall have the meaning set forth in section 280G(b)(3) of the
Code.

(d) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

(e) “Benefit Plan” shall mean each perquisite, benefit or compensation plan (in
addition to the Incentive Compensation Plan), including the Pension Plans,
dental plan, life insurance plan, health and accident plan or disability plan of
the Company (but excluding the Company’s stock option plan and Performance Share
Plan, participation in which shall be at the sole discretion of the Board or any
applicable committee thereof).

(f) “Board” shall mean the Board of Directors of the Company.

(g) The Company shall have “Cause” for termination of the Executive’s employment
only (i) if such termination shall have been the result of an act or acts by the
Executive which have been found in an applicable court to constitute a felony;
or (ii) if such termination shall have been the result of an act or acts of
dishonesty by the Executive resulting or intended to result directly or
indirectly in significant gain or personal enrichment to the Executive at the
expense of the Company; or (iii) upon the willful and continued failure by the
Executive substantially to perform his duties with the Company (other than any
such failure resulting from incapacity due to mental or physical illness) after
a demand in writing for substantial performance is delivered by the Board, which
demand specifically identifies the manner in which the Board believes that the
Executive has not substantially performed his duties, and such failure results
in demonstrably material injury to the Company. The Executive’s employment shall
in no event be considered to have been terminated by the Company for Cause if
such termination took place as the result of (x) bad judgment or negligence, or
(b) any act or omission believed in good faith to have been in or not opposed to
the interest of the Company. The Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to him a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
(after reasonable notice to the Executive and an opportunity for him, together
with his counsel, to be heard before the Board), finding that in the good faith
opinion of the Board the Executive was guilty of conduct set forth above in
clauses (i), (ii) or (iii) and specifying the particulars thereof in detail.
Further, in the event of a dispute concerning the application of this provision,
no claim by the Company that Cause exists shall be given effect unless the
Company establishes to the Board by clear and convincing evidence that Cause
exists.

(h) A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities; or

(ii) during any period of two consecutive years, the following individuals cease
for any reason to constitute a majority of the number of directors then serving:
individuals who, on the Effective Date, constitute the Board and any new
director (other than a director designated by a person who has entered into an
agreement or arrangement with the Company to effect a transaction described in
clause (i) or (iii) of this sentence) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

(iii) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than a merger or consolidation which would result in the holders of the voting
securities of the Company outstanding immediately prior thereto holding
securities which represent immediately after such merger or consolidation more
than fifty percent (50%) of the combined voting power of the voting securities
of either the Company or the other entity which survives such merger or
consolidation or the parent of the entity which survives such merger or
consolidation; or

(iv) there is consummated an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

(i) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(j) “Company” shall mean Ferro Corporation and, except in determining under
Section 16(g) hereof whether or not any Change in Control of the Company has
occurred, shall include any successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

(k) “Date of Termination” shall have the meaning set forth in Section 8.2
hereof.

(l) “Disability” shall be deemed the reason for the termination by the Company
of the Executive’s employment, if, as a result of the Executive’s incapacity due
to physical or mental illness, the Executive shall have been absent from the
full-time performance of the Executive’s duties with the Company for a period of
six (6) consecutive months, the Company shall have given the Executive a Notice
of Termination for Disability, and, within thirty (30) days after such Notice of
Termination is given, the Executive shall not have returned to the full-time
performance of the Executive’s duties.

(m) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(n) “Excise Tax” shall mean any excise tax imposed under Section 4999 of the
Code.

(o) “Executive” shall mean the individual named in the first paragraph of this
Agreement.

(p) “Good Reason” for termination by the Executive of the Executive’s employment
shall mean the occurrence (without the Executive’s express written consent)
after any Change in Control, or prior to a Change in Control under the
circumstances described in the second sentence of Section 6.1 hereof (treating
all references in paragraphs (i) through (vii) below to a “Change in Control” as
references to a “Potential Change in Control”), of any one of the following acts
by the Company, or failures by the Company to act, unless, in the case of any
act or failure to act described in paragraph (i), (v), (vi) or (vii) below, such
act or failure to act is corrected prior to the Date of Termination specified in
the Notice of Termination given in respect thereof:

(i) the assignment to the Executive of any duties inconsistent with the
Executive’s status as a senior executive officer of the Company, a change in
Executive’s title or a substantial adverse alteration in the nature or status of
the Executive’s responsibilities or reporting relationship, in each case from
those in effect immediately prior to the Change in Control, or the removal of
Executive from or failure to re-elect Executive to positions held by Executive
immediately prior to the Change in Control (except in connection with
termination of Executive’s employment for Cause, Disability or Retirement or as
a result of Executive’s death or voluntary termination without Good Reason);

(ii) a reduction by the Company in the Executive’s annual base salary as in
effect immediately prior to the Change in Control or as the same may be
increased from time to time;

(iii) the relocation of the Executive’s principal place of employment to a
location which increases the Executive’s one-way commuting distance by more than
twenty-five (25) miles over his one-way commuting distance immediately prior to
the Change in Control, except for required travel on the Company’s business to
an extent substantially consistent with the Executive’s business travel
obligations immediately prior to the Change in Control;

(iv) the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation, or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven (7) days of the date such compensation is due;

(v) the failure by the Company to continue in effect any Benefit Plan in which
the Executive participates immediately prior to the Change in Control unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such Benefit Plan, or the failure by the Company
to continue the Executive’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amount or timing of payment of benefits provided and the level of the
Executive’s participation relative to other participants, as existed immediately
prior to the Change in Control; provided, however, that the Company may make
modifications in such Benefit Plans so long as such modifications (a) are
generally applicable to all salaried employees of the Company and any Person in
control of the Company and (b) do not discriminate against highly-paid employees
of the Company.

(vi) the failure by the Company to provide the Executive with the number of paid
vacation days to which the Executive is entitled in accordance with the
Company’s normal vacation policy in effect immediately prior to the Change in
Control (or pursuant to a special vacation agreement or arrangement then in
effect with respect to the Executive);

(vii) any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 8.1 hereof; for purposes of this Agreement, no such purported
termination shall be effective; or

(viii) any failure of the Company to obtain assumption of this Agreements, as
set forth in Section 9.1 hereof;

provided, however, that a voluntary resignation by the Executive at any time
during the ninety-day period commencing on the first anniversary of the Change
in Control shall conclusively constitute Good Reason. For purposes of any
determination regarding the existence of Good Reason, any claim by the Executive
that Good Reason exists shall be presumed to be correct unless the Company
establishes to the Board by clear and convincing evidence that Good Reason does
not exist. The Executive’s right to terminate the Executive’s employment for
Good Reason shall not be affected by the Executive’s incapacity due to physical
or mental illness. The Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder.

(q) “Gross-Up Payment” shall have the meaning set forth in Section 6.4 hereof.

(r) “Normal Retirement Age” shall have the meaning provided for in the Qualified
Plan.

(s) “Notice of Termination” shall have the meaning set forth in Section 8.1
hereof.

(t) “Pension Plans” shall mean, collectively, the tax-qualified, supplemental
and excess benefit pension plan maintained by the Company and any other plan or
agreement entered into between the Executive and the Company which is designed
to provide the Executive with supplemental retirement benefits.

(u) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

(v) “Potential Change in Control” shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:

(i) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

(ii) the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;

(iii) any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 20% or more of either the then
outstanding  shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities;

(iv) any Person commences a solicitation (as defined in Rule 14a-1 of the
General Rules and Regulations under the Exchange Act) of proxies or consents
which has the purpose of effecting or would (if successful) result in a Change
in Control;

(v) a tender or exchange offer for voting securities of the Company, made by a
Person, is first published or sent or given (within the meaning of Rule 14d-2(a)
of the General Rules and Regulations under the Exchange Act); or

(vi) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

(w) “Qualified Plan” shall mean the Ferro Corporation Retirement Plan (001).

(x) “Retirement” shall mean the termination of the Executive’s employment in
accordance with the Company’s mandatory retirement policy as in effect
immediately prior to the Change in Control.

(y) “Severance Payments” shall have the meaning set forth in Section 6.1 hereof.

(z) “Tax Counsel” shall have the meaning set forth in Section 6.4 hereof.

(aa) “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).

(bb) “Total Payments” shall mean those payments so described in Section 6.4
hereof.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

FERRO CORPORATION

      By:   /s/ Hector R. Ortino
Name:
  Hector R. Ortino



      Title: Chairman and Chief Executive Officer

          /s/ James F. Kirsch
Executive:
Title:
  Mr. James F. Kirsch
President and Chief Operating Officer
 
   

2